Citation Nr: 0811951	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  01-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation in 
excess of 10 percent for residuals, injury to the right ankle 
with osteochondritis desiccans and degenerative joint disease 
(right ankle disability) prior to February 9, 2006.

2.  Entitlement to an increased disability evaluation in 
excess of 20 percent for residuals, injury to the right ankle 
with osteochondritis desiccans and degenerative joint disease 
(right ankle disability) after February 9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran entitlement to 
an evaluation in excess of 10 percent for his right ankle 
disability.

In January 2006, the Board remanded the veteran's current 
claim for a VA orthopedic examination and opinion regarding 
the severity of the veteran's right ankle disability upon a 
finding that an August 2003 VA examination was insufficient 
due to the examiner's failure to assess the severity of the 
veteran's right ankle disability in terms of limitation of 
motion due to pain, excess fatigability, and flare-ups.  An 
August 2007 supplemental statement of the case (SSOC) and 
rating decision granted the veteran entitlement to a 20 
percent rating for his right ankle disability effective 
February 9, 2006.

The issues have been re-characterized to comport with the 
evidence of record.  


FINDINGS OF FACT

1.  Prior to February 9, 2006, the veteran's right ankle is 
shown to have the equivalent of marked limitation of motion.  

2.  The veteran's right ankle is not shown to be productive 
of ankylosis; nor has the veteran lost the use of his right 
foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected right ankle disability prior 
to February 9, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5167, 5270-5274 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right ankle disability after 
February 9, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5167, 5270-5274 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003.  The RO notified the veteran 
again in May 2005, subsequent to the initial adjudication in 
January 2004.  The RO provided notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in October 2007, which was 
also subsequent to the initial adjudication.  While the May 
2005 and October 2007 notices were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case (SSOC), following the provision of 
notice in May 2005.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.                                                                         

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the right 
ankle, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran has nonetheless been notified pursuant to 
Vazquez-Flores v. Peake.  The October 2007 letter informed 
the veteran that in determining a disability rating the RO 
considers evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment.  Furthermore, a 
May 2005 statement of the case (SOC) listed the specific 
criteria for a higher rating under 38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5003, 5010, 5271, 5272, and 5273.  The 
veteran's right ankle disability is currently rated under DC 
5010-5271.  The October 2007 letter and May 2005 SOC 
collectively have given the veteran notice pursuant to 
Vazquez-Flores v. Peake.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown, and in September 2007, the veteran indicated 
that he had no further evidence to present.  Furthermore, the 
veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate an 
increased rating claim for the disability by his 
representative's August 2005, December 2005, and February 
2008 written statements in support of the veteran's claim, in 
which the representative set forth the reasons for the 
veteran's contention that an increased rating was 
appropriate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the severity of the 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks an evaluation in excess of 10 percent for a 
right ankle disability prior to February 9, 2006, and an 
evaluation in excess of 20 percent for a right ankle 
disability after February 9, 2006.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for residuals, injury to 
the right ankle with osteochondritis desiccans and 
degenerative joint disease in a January 1984 rating decision.  
At that time the disability was evaluated as 10 percent under 
DC 5010, arthritis due to trauma.  In July 2003 the veteran 
sought an increased disability rating.  His claim was 
evaluated by the RO under DC 5271, limitation of motion of 
the ankle, and denied in the January 2004 rating decision 
that is presently on appeal.  An August 2007 supplemental 
statement of the case (SSOC) and rating decision granted 
entitlement to a 20 percent rating under DC 5271, effective 
February 9, 2006.

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
as degenerative arthritis under DC 5003.  Diagnostic Code 
5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2007).  The 
diagnostic codes pertaining to the ankle are contained in 38 
C.F.R. § 4.71a, DCs 5270-5274.

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the veteran's ankle disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

The highest rating under DC 5270 is 40 percent.  A 40 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 20 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Under DC 5271 
a 20 percent rating is warranted for marked limitation of 
motion of the ankle.  

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.

VA treatment records dated in December 2002 note that the 
veteran was given a diagnosis of degenerative joint disease 
of the right ankle.  

A private x-ray examination dated in August 2003 notes that 
the veteran's right ankle joint manifests abundant arthritic 
changes, particularly at fibular-talar articulation, and 
numerous degenerative and post traumatic changes.

A VA joints examination was conducted in August 2003.  The 
examiner did not state whether he reviewed the veteran's 
claims folder.  The examiner noted that the veteran reported 
constant pain in his ankle as well as occasional swelling and 
weakness.  It was further noted that the veteran walked with 
a cane, but reported that he was unable to stand for long 
periods of time.  The examiner noted that the range of motion 
of the right ankle showed that it lacked 3 degrees of being 
able to be fully extended (out of 10 degrees), and plantar 
flexion of 0-40 degrees.  Lateral motion was also compromised 
by at least 30 percent.  Diagnoses of status post surgery for 
osetochondritis dessicans and traumatic and osteoarthritis of 
the right ankle were given.

A VA joints examination was conducted in February 2006, 
pursuant to the Board's January 2006 Remand.  The veteran's 
claims folder was reviewed by the examiner and x-rays were 
conducted.  The veteran exhibited an antalgic gait secondary 
to ankle and foot pain and reportedly walked less than a 
quarter mile during his daily activities and utilized a cane 
and crutches.  The examiner noted that the dorsiflexion of 
the right ankle was 0-0 degrees, with 0-20 degrees being 
normal and plantar flexion was 0-40 degrees, with 0-45 
degrees being normal.  It was noted that these range of 
motion findings were measured after repetitive motion in the 
various planes of motion tested, and represented the maximum 
motion that the patient could perform without the onset of 
significant pain.  Any further attempt at motion beyond these 
recorded measurements resulted in complaints of pain and loss 
of function.  The examiner further noted that the soft-tissue 
appeared within normal limits, and a neurological examination 
revealed decreased sensation over the S1 distribution of the 
foot.  Imaging revealed small lucencies secondary to trauma.  
An impression of right foot and ankle, status post traumatic 
changes with associated DJD affecting the talus as well as 
the entire ankle joint.  There were also degenerative changes 
of the foot.

I.  Entitlement to an Evaluation in Excess of 10 Percent 
prior to February 9, 2006

The veteran seeks an evaluation in excess of 10 percent for a 
right ankle disability prior to February 9, 2006.  

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
warranted if the ankle shows moderate limitation of motion, 
and a 20 percent rating is warranted if the ankle shows 
marked limitation of motion.  As there is no regulatory 
definition of marked limitation of motion, the Board must 
apply the terms in a manner that is "equitable and just."  38 
C.F.R. § 4.2 (2007).  Normal range of motion of the ankle is 
45 degrees of plantar flexion and 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II.  The August 2003 private medical 
examination notes that the veteran's right ankle joint 
manifests numerous degenerative and post traumatic changes.  
During the August 2003 VA examination, the examiner noted 
that the range of motion of the right ankle showed that it 
lacked 3 degrees of being able to be fully extended (out of 
10 degrees), and plantar flexion of 0-40 degrees.  Lateral 
motion was also compromised by at least 30 percent.  
Additionally, the veteran complained of constant pain in the 
right ankle, which varied in level from 5 up to 10.  In 
aggregate this evidence more nearly shows marked limitation 
of motion.  

Thus, a 20 percent evaluation for a right ankle disability 
prior to February 9, 2006, is warranted under DC 5271.  38 
C.F.R. § 4.71a DC 5271.

II.  Entitlement to an Evaluation in Excess of 20 Percent 
Before and After February 9, 2006

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Thus, the 
veteran cannot be assigned a rating higher than he currently 
has under these Codes.

To receive a rating higher than 20 percent under DC 5270, the 
medical evidence first must show that there is ankylosis of 
the ankle.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The February 2006 VA examination, and in 
fact all the medical evidence of record, including the August 
2003 VA examination, show that the veteran has motion in his 
ankle.  Indeed, both VA examinations show that the veteran 
can plantar-flex his ankle from 0 to 40 degrees.  The average 
normal range of motion of the ankle is 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II.  While the 
February 2006 VA examination shows that the veteran cannot 
dorsi-flex his ankle, it does not contain, nor does any other 
medical evidence of record contain, a diagnosis of ankylosis 
of the right ankle.  Thus, because the medical evidence of 
record indicates that ankylosis is not present, a rating 
higher than 20 percent cannot be assigned under 38 C.F.R. § 
4.71a, DC 5270.

Finally, while the veteran's right ankle disability is 
significant, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, albeit with limitations, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63 (2006).  Thus, the 
veteran is not entitled to a 40 percent rating under DC 5167.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right ankle 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

In numerous documents of record the veteran states that the 
severity of the his disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 20 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5235-5243.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating after 
February 9, 2006, for a right ankle disability is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right ankle disability.  


ORDER

Entitlement to an increased disability evaluation of 20 
percent, but no more, for residuals, injury to the right 
ankle with osteochondritis desiccans and degenerative joint 
disease (right ankle disability) prior to February 9, 2006, 
is granted, subject to the rules of compensation and monetary 
benefits.

Entitlement to an increased disability evaluation in excess 
of 20 percent for residuals, injury to the right ankle with 
osteochondritis desiccans and degenerative joint disease 
(right ankle disability), after February 9, 2006, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


